Pettit, President,
concurred with Stroud, J. He said that the common law argument against, the right of a plaintiff to proceed in the cause before regular appearance by the defendant, was held, in Hertzog v. Ellis, 3 Binn. 215, to have been entirely discarded by tbe plain language of the act of 1810, relative to arbitrations. He deemed it useless to say what his individual opinion might be as to the soundness of that conclusion. The present provision, however, being a substitute for the law of 1810, and the language being equally strong, he felt himself bound by the views of the supreme court, which must have been known to the legislature.